Atkinson, J.
The substance of plaintiff’s case is fairly set forth in the statement of facts. Treating as true all that is stated, and giving the plaintiff the benefit of all reasonable deductions to be drawn from the evidence, it is clear that his evidence did not present a cause of action. Considering the object 'and character of the “derailing switches” and “dwarf signals,” and defendant’s promulgated rule, with which plaintiff was familiar, prohibiting the passing of signals where a red light was displayed, the rule was essential to the safe operation of the defendant’s trains at that point, and the plaintiff was under duty to observe it, and knew the danger of disregarding it. He disobeyed it by running his train past the dwarf signal which protected the open switch where the injury occurred. He voluntarily took the risk of what it might *253indicate if he had taken the precaution to see. The defendant’s directions for plaintiff’s conduct under such circumstances were in plain terms, and he deliberately violated the precautions for his safety and that of his employer’s property. It was not a case of defect in the instrument and a failure thereof to give a signal. The derailing switch did accomplish what the plaintiff knew it was designed to accomplish, and the signal was present to inform him that it was in position to bring about the result that followed. It was no answer that engineers were accustomed to disobey this rule, or that there were no trains in sight on the Y of the Atlanta & West Point Railroad, or that smoke from another engine might have so covered the track that the plaintiff could not have seen the signal had he attempted to do so. That he did not see it was purely his own negligence, which, under.the facts, was the proximate cause of the injury. This is the only legitimate inference to be drawn from the evidence as adduced, and it presents a case where there could not be a recovery, even in view of the enlarged liability of railroad common carriers to their employees under the provisions of the act approved August 16th, 1909. Acts 1909, p. 160, Civil Code, §§ 2782 et seq.

Judgment affirmed.


All the Justices concur.